SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.1)* Lexington Realty Trust (Name of Issuer) Common Shares of Beneficial Interest, par value $0.0001 per share (Title of Class of Securities) (CUSIP Number) Joseph Macnow Executive Vice President – Finance and Chief Administrative Officer Vornado Realty Trust 888 Seventh Avenue New York, New York 10019 (212) 894-7000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: William G. Farrar Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004 (212) 558-4000 September 13, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. £ NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. (Continued on following pages) Page 1 of 11 Pages The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 529043101 13D Page 2 of 11 Pages 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Vornado Realty Trust22-1657560 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)£ (b)T 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) BK WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Maryland NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.5%(1) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (real estate investment trust) (1)Based upon 216,379,335 Common Shares outstanding on August 5, 2013, as reported by Lexington Realty Trust on the cover page of its Form 10-Q for the period ended June 30, 2013. Page 2 of 11 Pages CUSIP No. 529043101 13D Page 3 of 11 Pages 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Vornado Realty L.P.13-3925979 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)£ (b)T 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) BK WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.5%(1) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN (1)Based upon 216,379,335 Common Shares outstanding on August 5, 2013, as reported by Lexington Realty Trust on the cover page of its Form 10-Q for the period ended June 30, 2013. Page 3 of 11 Pages CUSIP No. 529043101 13D Page 4 of 11 Pages 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Vornado LXP LLC26-3608795 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)£ (b)T 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) BK WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.2%(1) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (limited liability company) (1)Based upon 216,379,335 Common Shares outstanding on August 5, 2013, as reported by Lexington Realty Trust on the cover page of its Form 10-Q for the period ended June 30, 2013. Page 4 of 11 Pages CUSIP No. 529043101 13D Page 5 of 11 Pages 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Vornado Newkirk L.L.C.22-3594286 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)£ (b)T 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER(1) 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (limited liability company) (1)Vornado Newkirk L.L.C., a wholly-owned subsidiary of Vornado Realty L.P., beneficially owns 1,359,684 Common Shares which represents 0.6% of the Common Shares of Lexington Realty Trust based upon 216,379,335 Common Shares outstanding on August 5, 2013, as reported by Lexington Realty Trust on the cover page of its Form 10-Q for the period ended June 30, 2013. Page 5 of 11 Pages CUSIP No. 529043101 13D Page 6 of 11 Pages 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) VNK L.L.C.52-2412511 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)£ (b)T 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER(1) 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO (limited liability company) (1)VNK L.L.C., a wholly-owned subsidiary of Vornado Realty L.P., beneficially owns 950,439 Common Shares which represents 0.4% of the Common Shares of Lexington Realty Trust based upon 216,379,335 Common Shares outstanding on August5, 2013, as reported by Lexington Realty Trust on the cover page of its Form 10-Q for the period ended June 30, 2013. Page 6 of 11 Pages This Amendment No. 1 (this “Amendment”) amends and supplements the Schedule 13D filed by Vornado Realty Trust, a Maryland real estate investment trust, Vornado Realty L.P., a Delaware limited partnership, Vornado LXP LLC, a Delaware limited liability company, Vornado Newkirk L.L.C., a Delaware limited liability company and VNK L.L.C., a Delaware limited liability company on November 3, 2008 (the “Schedule 13D”), relating to the Common Shares of Beneficial Interest of Lexington Realty Trust, a Maryland real estate investment trust (the “Issuer”), par value $0.0001 per share (“Common Shares”).All capitalized terms used in this Amendment and not otherwise defined herein have the meanings ascribed to such terms in the Schedule 13D.The Schedule 13D is amended only with respect to those items listed below. Item 2. IDENTITY AND BACKGROUND Item 2 of the Schedule 13D is hereby amended and supplemented by replacing Schedule I thereto with Schedule I hereto. Item 4. PURPOSE OF THE TRANSACTION Item 4 of the Schedule 13D is hereby amended and supplemented by adding the following information: On September 13, 2013, Mr. Clifford Broser, Senior Vice President of Vornado RealtyTrust,resigned as a Trustee of the Issuer. Item 5. INTEREST IN SECURITIES OF THE ISSUER Item 5 of the Schedule 13D is hereby amended by deleting the first paragraph under Item 5 and replacing it with the following information: (a) and (b). See the rows numbered 7, 8, 9, 10, 11 and 13 on each of pages 2, 3, 4, 5 and 6 of this Amendment, which are incorporated in this Item 5 by reference. Page 7 of 11 Pages SCHEDULE I The following is a list of trustees and executive officers of Vornado Realty Trust, their residence or business address, their present principal occupation or employment and the name, principal business and address of any organization in which such employment is conducted.All of the individuals listed below are citizens of the United States. Name Residence or Business Address Present Principal Occupation or Employment Steven Roth (Trustee of Vornado) Vornado Realty Trust 888 Seventh Avenue New York, New York 10019 Chairman of the Board and Chief Executive Officer of Vornado, 888 Seventh Avenue, New York, New York 10019; Managing General Partner of Interstate Properties (“Interstate”), an owner of shopping centers and an investor in securities and partnerships, c/o Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019; Chief Executive Officer of Alexander’s Inc. since March 1995, a Director since 1989, and Chairman since May 2004, c/o Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019. Candace K. Beinecke (Trustee of Vornado) c/o Vornado Realty Trust (see address above) Chairperson of Hughes Hubbard & Reed LLP, One Battery Park Plaza New York, New York 10004-1482. Michael D. Fascitelli (Trustee of Vornado) Vornado Realty Trust (see address above) Trustee of Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019. Robert P. Kogod (Trustee of Vornado) c/o Vornado Realty Trust (see address above) President of Charles E. Smith Management LLC, a private investment firm, 2345 Crystal Dr. Ste. 1101, Arlington, VA 22202 (11th Floor). Michael Lynne (Trustee of Vornado) c/o Vornado Realty Trust (see address above) Principal of Unique Features, a motion picture company, 888 Seventh Avenue, New York, New York 10019 (Suite 1601). David M. Mandelbaum (Trustee of Vornado) c/o Vornado Realty Trust (see address above) Member of the law firm of Mandelbaum & Mandelbaum, P.C., 80 Main Street, West Orange, New Jersey 07052; a general partner of Interstate (see details above). Ronald G. Targan (Trustee of Vornado) c/o Vornado Realty Trust (see address above) President of Malt Products Corporation of New Jersey, a producer of malt syrup, 88 Market Street, Saddle Brook, New Jersey 07663. Daniel R. Tisch (Trustee of Vornado) c/o Vornado Realty Trust (see address above) Managing Member of TowerView LLC, a private investment partnership, 500 Park Avenue, New York, New York 10022. Richard R. West (Trustee of Vornado) c/o Vornado Realty Trust (see address above) Dean Emeritus, Leonard N. Stern School of Business, New York University, Henry Kaufman Management Center, 44 West Fourth Street, New York, New York 10012. Russell B. Wight, Jr. (Trustee of Vornado) c/o Vornado Realty Trust (see address above) A general partner of Interstate (see details above). Michael J. Franco Vornado Realty Trust (see address above) Executive Vice President Co-Head of Acquisitions and Capital Markets of Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019. David R. Greenbaum Vornado Realty Trust (see address above) President of the New York Division of Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019. Joseph Macnow Vornado Realty Trust (see address above) Executive Vice PresidentFinance and Chief Administrative Officer of Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019. Page 8 of 11 Pages Robert Minutoli Vornado Realty Trust (see address above) Executive Vice PresidentRetail of Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019. Mitchell N. Schear Vornado Realty Trust (see address above) President of Vornado/Charles E. Smith L.P. (Washington, DC division) of Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019. Wendy Silverstein Vornado Realty Trust (see address above) Executive Vice PresidentCo-Head of Acquisitions and Capital Markets of Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019. Stephen Theriot Vornado Realty Trust (see address above) Chief Financial Officer of Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019. Page 9 of 11 Pages SIGNATURE After reasonable inquiry and to the best knowledge and belief of each Reporting Person, each Reporting Person certifies that the information set forth in this statement is true, complete and correct. Dated: September 13, 2013 VORNADO REALTY TRUST By: /s/ JOSEPH MACNOW Name: Joseph Macnow Title: Executive Vice President – Finance, Chief Administrative Officer VORNADO REALTY L.P. By: Vornado Realty Trust, its general partner By: /s/ JOSEPH MACNOW Name: Joseph Macnow Title: Executive Vice President – Finance Chief Administrative Officer VORNADO LXP LLC By: Vornado Realty L.P., its sole member By: Vornado Realty Trust, its general partner By: /s/ JOSEPH MACNOW Name: Joseph Macnow Title: Executive Vice President – Finance Chief Administrative Officer Page 10 of 11 Pages VNK L.L.C. By: Vornado Realty L.P., its sole member By: Vornado Realty Trust, its general partner By: /s/ JOSEPH MACNOW Name: Joseph Macnow Title: Executive Vice President – Finance Chief Administrative Officer VORNADO NEWKIRK L.L.C. By: Vornado Realty L.P., its sole member By: Vornado Realty Trust, its general partner By: /s/ JOSEPH MACNOW Name: Joseph Macnow Title: Executive Vice President – Finance Chief Administrative Officer Page 11 of 11 Pages
